                    Case 5:19-cr-00436-EGS Document 1 Filed 04/25/19 Page 1 of 5

AO 91 (Re" I Ill I l Cnmmal Complamt                                                                  C&W # 19-052



                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Eastern District of Pennsylvania

                 United States of America                             )
                               V.                                     )
                                                                      )      Case No.
                     BRUCE GREGGS
                                                                      )                 19-   1J_'J. -11
                                                                      )
                                                                      )
                                                                      )
                                       -
                          Defendant(s)


                                                    CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    December 1, 201_8 __           in the county of __      Northampton    in the
      Eastern         District of             Penn~l~ania         , the defendant(s) violated:

            Code Section                                                        Offense Description

21 U.S.C. § 841(a)(1), (b)(1)(C)                   possession with intent to distribute a controlled substance




         This criminal complaint is based on these facts:
See attached Affidavit.




         if Continued on the attached sheet.
                                                                                          Ai _ _
Sworn to before me and signed in my presence.


Date:     1/u/,,_
City and state:                            Philadelphia, PA
             Case 5:19-cr-00436-EGS Document 1 Filed 04/25/19 Page 2 of 5



                                            AFFIDAVIT

        I, William G. Smith, a Special Agent with the Federal Bureau of Investigation ("FBt'),

being duly sworn, deposes and states:

                                         INTRODUCTION

        1.          I submit this affidavit seeking the issuance of an arrest warrant for, and a

criminal complaint charging, BRUCE GREGGS with possession with intent to distribute a

controlled substance, in violation of Title 21, United States Code, Section 841 (a)(l ), (b )(1 )(C).

        2.          I am an "investigative or law enforcement officer of the United States" within

the meaning of Title 18, Cnited States Code, Section 2510(7), that is, an officer of the United

States who is empowered by law to conduct investigations of and to make arrests for offenscls

enumerated in Title 18, United States Code, Section 2516.

        3.          I am a Special Agent with the Federal Bureau of Investigation ("FBI"), Ghited
                                                                                                   I
States Department of Justice ("DOJ"). I have been employed as a Special Agent since June I
                                                                                                   I
2002. I am currently assigned to the Allentown Resident Agency of the Philadelphia Divisidn.
                                                                                                   !
Prior to joining the FBI, I was employed as a police officer for the Warminster Township Police    I


                                                                                                   '
Department from April 1992 to May 2002. As a Special Agent, I have received instruction apd
                                                                                                   '
on-the-job training in various aspects of law enforcement. During my employment with the t'BI,

I have participated in investigations involving bank robberies, financial institution fraud, and\

crimes against children, among other federal violations. I have participated in numerous

investigations involving narcotics trafficking. During the course of those investigations, I haye

conducted or participated in surveillance, undercover transactions, the execution of search

warrants, and debriefings of informants. Through my training, education, and experience, I have

become familiar with the manner in which narcotics are trafficked. I have been personally

involved in the investigation of this matter.
              Case 5:19-cr-00436-EGS Document 1 Filed 04/25/19 Page 3 of 5


        4.          During my law enforcement career, I have participated in cases involving the

distribution of narcotics where court-ordered electronic surveillance has been utilized. I have

assisted in investigations that involved the monitoring and recording of court-authorized Title III

interceptions. I have participated in the arrest of individuals for violations of Federal or

Pennsylvania controlled substance laws. I have participated in the execution of search warrants

relative to the distribution of controlled substances. I am familiar with how controlled substances

are obtained, diluted, packaged, distributed, sold and used within the framework of drug

trafficking and how drug traffickers utilize wire communications to facilitate their illegal

activities.

        5.          As a part of my official duties, I investigate criminal violations of the fedtlral

narcotics laws, including, but not limited to, Title 21, United States Code, Sections 841 (a)(l ),
                                                                                                   I

                                                                                                  '
843(b), 846,848, 853, and 860.

        6.          Based on my training and experience, I am familiar with the ways in whic~
                                                                                                   I
                                                                                                   I
drug dealers conduct their drug-related business, including, but not limited to their (a) metho~s

of distributing narcotics; (b) methods of distributing drug proceeds; (c) use of telephone
                                                                                                   I
                                                                                                   I
communication devices and digital display paging devices; (d) use of numerical codes and cqde

words to identify themselves, the nature of the communication and to conduct their drug-related
                                                                                                       I
transactions; and (e) common practice of registering for and obtaining these communication :

devices under false names, or names of relatives and/or friends to avoid financial responsibililties
                                                                                                       ;




and tracking of criminal activities by law enforcement entities.

        7.          This affidavit is based upon my personal knowledge, experience and training,

and other information developed during the course of this investigation. This affidavit is alsOI

based upon information and experience imparted to me by other law enforcement officers.
                                                                                                           I
Because this affidavit is being submitted for the limited purpose of establishing probable cau~e

for an arrest, I have not included each and every fact known to me concerning this investigati~m.
                                                   2
             Case 5:19-cr-00436-EGS Document 1 Filed 04/25/19 Page 4 of 5


I have set forth only the facts that I believe are necessary to establish probable cause to belit~ve

that BRUCE GREGGS has committed the crime charged in the criminal complaint.

                        l•ACTS ESTABLISIII~G PROBABLE CAUSE

       8.          In late 2018, the Federal Bureau of Investigation (FBI) was conducting an

investigation into drug trafficking activities in the area of Easton, Pennsylvania, and BRUCE

GREGGS was identified as a drug trafficker who bought and sold large quantities of cocaine

and/or crack cocaine in Easton. GREGGS is a 55 year-old male who resided at 1 I 6 South I 2th

Street, Easton, Pennsylvania, in November and December 2018. GREGGS has a criminal history

that includes, among others, a I 997 arrest and conviction in New York, NY, for drug posses$ion,

a 1999 arrest and conviction in New York, NY, for drug trafficking, and a 2002 arrest and

conviction for possession of marijuana.

       9.          On November 30, 2018, the Honorable Lynne A. Sitarski, United States

Magistrate Judge, L'nited States District Court, Eastern District of Pennsylvania, issued a seatch
                                                                                                 I
warrant authorizing a search of the residence at 116 South 12th Street, Easton, Pennsylvania,:
                                                                                                  I



among other residences in Easton, as part of the ongoing federal drug trafficking investigation.
                                                                                                  i
On December 1, 2018, at approximately 6:00 am, the FBI and other law enforcement partner$
                                                                                                  '
executed the search warrant at I 16 South I 2th Street.

       10.         The Pennsylvania State Police (PSP) SERT team made entry into 116 South
                                                                                                  '
12th Street and secured all residents. A local arrest warrant was executed on another resident~
                                                                                                      i


and evidence was found at the scene which led to the local arrest of GREGGS. GREGGS was

found inside his bedroom at the time of the search. Inside the bedroom, law enforcement

discovered an open safe containing a large quantity of suspected crack cocaine, approximately

$3,720 in cash, and a health identification card in the name of BRUCE GREGGS. Law

enforcement also recovered over $1,000 in cash and a switchblade knife inside GREGGS' pa!ts

pockets. The suspected crack cocaine was sent to the PSP laboratory for chemical testing.      Th1
                                                  3                                                       .
               Case 5:19-cr-00436-EGS Document 1 Filed 04/25/19 Page 5 of 5


laboratory test concluded that the suspected crack cocaine weighed approximately 25.1 grarns

and contained cocaine, a Schedule II substance.

       11.           Based on my training and experience, the large quantity of drugs found in

GREGG's bedroom, along with the thousands of dollars "in cash, is consistent with a quantity that

would be possessed by a drug trafficker who is selling drugs for cash~ it is not consistent with

personal use. Therefore, I believe GREGGS intended to distribute these drugs.

        I 2.         Because of the sensitive nature of this ongoing investigation, an Order is :

sought sealing the Criminal Complaint, Affidavit, and Arrest Warrant. The government will        i


request a limited unsealing solely for the purposes of GREGG's initial appearance, probable i
                                                                                                 ;


cause and detention hearings.

                                          CONCLUSION

       13.           WHEREFORE, based upon my training and experience and my'knowled~ of
                                                                                                     i
this investigation, I have probable cause to believe, and do so believe, that BRUCE GREGG~
                                                                                                     !
committed the crime charged in the criminal complaint.


                              (II
Sworn to before me this~(_ day of April, 2019




                                                               WilliJNJ
                                                               Special Agent
                                                               Federal Bureau of Investigation




                                                   4
